DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/22 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/21 is being considered by the examiner.

Allowable Subject Matter
Claims 1-7, 9-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of Lopes et al. (US 20170311197 A1), Han et al. (US 2016/0360464 A1) and Chitrapu et al. (US 2014/0161055 A1) do not teach the claimed features of 
obtaining a first identifier for a user equipment based on communications between the user equipment and a first access network of a system, and an Internet Protocol (IP) address used by the user equipment to communicate over the first access network, wherein the first access network is one of a wireless local area network and a cellular network, and wherein the first identifier is one of a wireless local area network identifier and a cellular identifier, obtaining a second identifier for the user equipment based on communications between the user equipment and a second access network of the system, wherein the second access network is another one of the wireless local area network and the cellular network that is different from the first access network, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        1/27/22